Title: From George Washington to Thomas Jefferson, 21 August 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia] Sunday 21st August [1791]

At eight ’oclock A.M. tomorrow, I set out for Mr Powells farm, to see the operation of Colo. Anderson’s threshing Machine. I Break fast, you know, at half past Seven; if it is convenient to take that in your way, I should be glad to see you at it.
When you have read the enclosed letters I will converse with you on the subject of them. I am always yours

Go: Washington

